Title: To Thomas Jefferson from Samuel Broome, 22 August 1803
From: Broome, Samuel
To: Jefferson, Thomas


          
            
              Sir
            
            Greenfield Hill Connecticut Aug. 22d. 1803
          
          On the death of the late Collector of the district of New Haven, Samuel Bishop Esquire being Announced, my friends there, advised me to apply for An Appointment to fill the Vacancy, in consequence Whereof, I waited on several of my friends in New York Vizt. Samuel Osgood, DeWitt Clinton, John Broome, Daniel Phœnix, Joseph Fay &C. all of whom knowing my standing in New Haven, recommended it to me, to Address your Excellency, on the Subject, assuring me that great deference, would be had to the Signatures of the Merchants in New Haven, which they assured me I might easily Obtain, this I have found correct. perhaps there is no other person, in whom they would so generally, have united in, those few Gentlemen, who did not add their Signatures, expressed their warmest desire, that I might be Appointed, their reason for not Signing, your Excellency, will find in a letter, enclosed from Timothy Phelps Esquire,—I beg leave to mention a few Circumstances, which leads them in my favour. I am a Native of New York, where I carried on a full Trade, in the Wholesale line, for several years, this I pursued advantageously, Until May 1775. When I removed to New Haven, being convinced the British would invest New York, Since that period, I have spent nearly twenty years, in the City of New Haven, which gave the Citizens full knowledge of my Character and conduct through the whole of the American Revolution, and since, I resided five years of the time in Boston, where I made many Valuable acquaintance, and certain I am that when I removed from thence, in the Autumn of 1783, I left every one my friends. If your Excellency could converse, with Messrs Elbridge Gerry, James Bowdoin Samuel Adams, (late Governour) Dr. Charles Jarvis, Samuel Brown, and many others, in Boston, John Langdon & Woodbury Langdon, of Portsmouth, Genl James Warren of Plymouth, William Varnum and others of Newport Rhode Island, they would all confirm what I write. At the Commencement of the War I loaned the United States fourteen thousand pounds, so early that I had, John Lawrence of Hartford, Loan office keeper for this State, his private receipt four months, before Continental Certificates came to his hands to Issue, Genl. Gray formed an expedition at New Port, Went to Bedford in Massachusetts and burnt that Town, and Shipping, I had Six Vessels consumed, besides Merchandize. When Arnold destroyed New London, I had an House Burnt there which cost me One thousand pounds, seven Vessels, and much Merchandize, which together with other losses, reduced me from Affluence to Mediocrity.
          I would not trouble your Excellency, with a recital of these Circumstances, other than to give information, for your Excellencies Government in selecting a successor, from the many applicants which doubtless will be made, your Excellency will have sufficient evidence, given of all the Characters who may apply for the Office, those who have been uniform, Republicans, and who are not, On this ground I should be willing to rest my application. If your Excellency could converse with his Excellency Governor Clinton, Our Ambassador at Paris, and with many other Characters I could mention, they would I am confident all Unite that the Commission would be placed in Proper hands. The Hon’ble Mr Lowndes, has spent three summers in this City, and has favoured me with a line to the Hon’ble Pierce Butler Esqr. and one directed to myself, which I received with satisfaction,
          I have seen Mr Gallatin, who informed me that your Excellency would do no public business, before the 25th of the next month, If I thought further evidence would be necessary to Substantiate my Character, I would be at the City of Washington, in person, at that time, If not I should be glad to dispense with the Journey If your Excellency will be pleased to direct a line to be forwarded to me, on this head—it would Oblige
           Your Excellencies Most Assured friend and Obedient Servant.
          
            
              Samuel Broome
            
          
        